        Case 4:20-cv-02308-MWB-EBC Document 7 Filed 12/29/20 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    AKEEM TYREE GREGORY,                                No. 4:20-CV-02308

               Petitioner,                              (Judge Brann)

         v.

    COMMONWEALTH OF
    PENNSYLVANIA, et al.,

               Respondents.

                                         ORDER

                                  DECEMBER 29, 2020

        In accordance with the accompanying Memorandum Opinion, IT IS HEREBY

ORDERED that:

        1.    Petitioner’s application to proceed in forma pauperis is GRANTED

              for the sole purpose of the filing of the action.1

        2.    The petition for writ of habeas corpus2 is DEEMED filed and

              DISMISSED without prejudice.3

        3.    The Clerk of Court is directed to NOTIFY the Petitioner and CLOSE

              this case.

                                                  BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge

1
     Doc. 2.
2
     Doc. 1.
3
     See R. GOVERNING §2254 CASES R1(b), R 4.
